



COURT OF APPEAL FOR ONTARIO

CITATION: Olumide v. Ontario, 2015 ONCA 651

DATE: 20150925

DOCKET: M44527 (M43691)

Gillese, Tulloch and Roberts JJ.A.



BETWEEN

Ade Olumide

Appellant/Moving Party

and

Her Majesty the Queen in right of the Province of
    Ontario (the Crown)
and Metrolinx

Respondents



Ade Olumide, in person, Moving Party/Appellant

Domenic Polla, for the Respondent, Her Majesty the Queen
    in right of the Province of Ontario

John Mather, for the Respondent, Metrolinx

Heard:  September 23, 2015

ENDORSEMENT

[1]

Mr. Olumide brings this motion to
    vary the November 7, 2014 order of a panel of this court.   As part of the
    relief claimed on this motion, he also requests that he be granted leave to
    issue a statement of claim to seek constitutional remedies.
[1]


[2]

Rule 61.16 (6.1) of the
Rules
    of Civil Procedure
provides that subject to rules 37.14 and 59.06, an order
    or a decision of a panel of an appellate court may not be set aside or varied
    under these rules.

[3]

There is no basis to set aside or
    vary this courts November 7, 2014 order under rules 59.06 or 37.14 or
    otherwise:  there is no evidence of any fraud or mistake, or of any procedural
    unfairness to Mr. Olumide, nor are there any new facts arising that Mr. Olumide
    could not have discovered and put before the panel of this court on his
    application for leave to appeal:  see
Mujagic v. Kamps
, [2015] O.J. No.
    2578 (C.A.), at paras. 8 and 11.

[4]

The respondents submit that this
    court should also dismiss Mr. Olumides motion because it is frivolous,
    vexatious or otherwise an abuse of process, and that he should be prohibited
    from bringing any further motions, appeals or other proceedings without leave
    of this court.

[5]

We agree that Mr. Olumides
    present motion is an abuse of process, frivolous and vexatious.

[6]

Mr. Olumides present motion is
    the latest in a long series of unsuccessful motions and appeals brought by Mr.
    Olumide against the TTC and Metrolinx.  They all relate to Mr. Olumides
    objection to the manner in which the TTC and Metrolinx have instituted the
    Presto Card system for public transportation in Ontario.  Except for minor
    procedural relief and restoring his abandoned application for leave to appeal,
    Mr. Olumides motions and appeals were devoid of merit and dismissed.

[7]

Moreover, Mr. Olumide requests
    constitutional remedies, judicial notice of facts, and declaratory relief that
    this court has no jurisdiction to order or that he has no standing to seek.  In
    essence, Mr. Olumide is attempting to re-litigate previous proceedings in which
    he was unsuccessful and to bring a collateral attack on court orders that went
    against him.

[8]

Accordingly, Mr. Olumide is
    prohibited, without leave of this court, from bringing any further proceedings
    in this court, including any motion or appeal, against either or both of these
    respondents.

DISPOSITION

[9]

The motion is dismissed with costs
    to the respondent, Her Majesty the Queen in right of the Province of Ontario,
    fixed at $1,000.00, all inclusive.

E.E. Gillese J.A.

M.H. Tulloch J.A.

L. B. Roberts J.A.





[1]

Mr. Olumide did not pursue his appeal from the
    April 15, 2015 costs order of Labrosse J.  On August 17, 2015, he filed a
    notice of abandonment of this appeal under court file numbers
C60447 and
    C60477.


